DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. The applicant has made the argument that the relating part of the server of Lang does not relate the formed material information to the identifying information through the management number as the bale ID of Lang is not a management number.
The examiner respectfully submits that the management number as defined in claim 1 is a number which is attached to the formed material information every time when the formed material is formed. Thus, the Bale ID of Lang meets the bri of the claim as it is a number which is attached to the formed material information every time when the formed material is formed (per Lang paragraph [0074] stating that the bale id number is associated with the other measurement data by the control unit (the relating part of the server) before being stored on the server).
Further the applicant has made the argument that the management number of Lang is not used by the relating part as the basis by which the formed material information and the identifying 
The applicant has made the argument that the management number is attached to the formed material information rather than the bale itself. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the management number attached to the formed material information rather than the bale itself) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The applicant has made the argument that the forming time of Lang is not used by the relating part as the basis by which the formed material information and the identifying information of the bale are related. The examiner respectfully submits that the control unit (relating part) of Lang takes the measurement information (including the forming time) and bale tag id and associates all of these together prior to storing them on the server (per Lang [0074 & 0075], the forming time is related to the forming information and the tag ID which is all then stored in a data matrix on the server and thus all related to one another based on one another) (i.e. as the information is sent together and then related to one another within a data matrix this allows a user to relate any data set to one another based on 

The applicant has made the argument that the bale tag reader of Lang is not a portable reader. The examiner respectfully submits that the bale tag reader on the baler of Lang is portable as the baler is portable. It is noted by the examiner that the term “portable” as used by the applicant is being used as “handheld” (i.e. a device which can be held and carried about in one’s hand). With that more narrow definition in mind Lang does disclose a handheld wireless tag reader (Fig. 4, Element 54) which is configured to read bale tag id information and request information from a server based on this bale tag information (Lang, [0041-0042], a transmitting device which allows for the requesting of further information on the bale from a server. the data is requested from the server via identification data of the bale).

Specification
The disclosure is objected to because of the following informalities:
([0047], “user information such as the name, address, phone number, user ID, passwords, and the [[like.]] like, of the operator can be entered”)
([0080], “the mounted [[leader]] reader”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 & 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of claim 1 stating “the relating part of the server is configured to relate the formed material information obtained by the obtaining part from the information outputting device, through the management number, to the identifying information”. By stating “through the management number” it is unclear to the examiner as to whether the management number is intended to serve as a device of its own which is capable of taking the formed material information and the identifying information and relating them together, or whether the relating part relates the formed material information to the identifying information based on the management numbers properties. For the purposes of continued prosecution of the claimed subject matter the latter interpretation is assumed.

Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of claim 9 stating “the relating part of the server is configured to relate the formed material information obtained by the obtaining part from the information outputting device, through the forming time, to the identifying information”. By stating “through the forming time” it is unclear to the examiner as to whether the forming time is intended to serve as a device of its own which is capable of taking the formed material information and the identifying information and relating them together, or whether the relating part relates the formed 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 & 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lang et al. (US 20170287303, hereafter Lang).

Regarding Claim 1, Lang discloses a crop management system (Fig. 11, Element 1100) comprising:
An information outputting device (Fig. 11, “Control Unit”, as the control unit outputs the information to the server to be stored) disposed on a forming machine configured to form crops into a formed material (Fig. 1, Element 22’) having a predetermined shape and configured to output formed material information (Fig. 12) relating to the formed material to the server
A wireless tag (Fig. 10, Element 1004) ([0061] the tags include RFID chips) disposed on the formed material and configured to store identifying information of the wireless tag ([0061], the bale tag containing an identifier which is alphanumeric (a serial number))
A wireless tag reader (Fig. 4, Element 54) having:
A reading part (Fig. 4, Element 60) ([0041], the reader is capable of receiving data from the RFID chips on the bales) configured to read the identifying information stored in the wireless tag
An outputting part (Fig. 4, Element 56) ([0041-0042], a transmitting device which allows for the requesting of further information on the bale from a server. the data is requested from the server via identification data of the bale) configured to output, to the management device, the identifying information read by the reading part
A data server (Fig. 5, Element 72) having:
An obtaining part (Fig. 5, Element 70) ([0041], the server communicates (obtains and sends) with the reader and information outputting device) configured to obtain the identifying information of the wireless tag  ([0070], the server receives information from the control unit) and the identifying information from the outputting part of the wireless tag reader ([0070], the wireless tag reader (mobile device) communicates the bale tag information to the data server in order to store the identifier read) and the formed material information (Fig. 12) of the formed material
A relating part (Fig. 11, “Control Unit”, as the control unit acts to relate the information and storing this related information in the server) ([0074, the control unit working to relate the information of the bale tag reader and the 
Wherein the information outputting device (Fig. 11, “Control Unit”) is configured to output, to the server (Fig 5, Element 72), the formed material information (Fig. 12) and management information (Fig. 12, “Bale ID”) ([0074], the control unit assigns a unique identification number to each bale at the time of forming) which is attached to the formed material information every time when the formed material is formed,
Wherein the obtaining part (Fig. 5, Element 70) of the server is configured to obtain the formed material information and the management information from the information outputting device and the identifying information from the outputting part of the wireless tag reader ([0070], the server receives material information from the control as well as receives identifying information from the wireless tag reader), and
Wherein the relating part (Fig. 11, “Control Unit”, as the control unit relates the information which is stored on the server to be later requested from the server) of the server is configured to relate the formed material information obtained by the obtaining part from the information outputting device, based on the management information, to the identifying information obtained by the obtaining part from the wireless tag reader ([0074 & 0075], the management information (bale ID) is related to the forming information and the tag ID which is all then stored in a data matrix on the server and then able to be requested from the server)
The wireless tag reader (Fig. 4, Element 54) is portable.

	Regarding Claim 2, Lang discloses:
The information outputting device (Fig. 11, Element 1112) has a weight detection device ([0071, the sensed information is the bale weight) configured to detect a weight of the formed material and to output the weight as the formed material information
Wherein the obtaining part (Fig. 11, Element 1112) obtains the weight detected by the weight detection device
Wherein the relating part (Fig. 11, “Control Unit”) relates the identifying information to the weight ([0076], the bale id is related to various parameters) (Fig. 12).

	Regarding Claim 3, Lang discloses:
The information outputting device (Fig. 11, Element 1112) has a moisture detection device ([0073], a moisture sensor for measuring the moisture content) configured to detect moisture of the formed material and to output the moisture as the formed material information
Wherein the obtaining part (Fig. 11, Element 1112) obtains the moisture detected by the moisture detection device
Wherein the relating part (Fig. 11, “Control Unit”) relates the identifying information to the moisture ([0076], the bale id is related to various parameters) (Fig. 12).

	Regarding Claim 4, Lang discloses:
The information outputting device (Fig. 11, Element 1112) has a time-counting device ([0071], the sensed information is the date and time of forming the bale) configured to 
Wherein the obtaining part (Fig. 11, Element 1112) obtains time counted by the time-counting device
Wherein the relating part (Fig. 11, “Control Unit”) relates the identifying information to the time ([0076], the bale id is related to various parameters).
	
	Regarding Claim 6, Lang discloses:
A requesting part (Fig. 4, Element 58) configured to request, to the server (Fig. 5, Element 68), the formed material information related to the identifying information read by the reading part ([0041-0042] the requesting part sends bale identification data in order to get further information on the bale previously stored on the server)
A displaying part (Fig. 4, Element 66) ([0042], the reader displaying information of the bale tag information as well as further data queried from server) configured to display the formed material information obtained based on the request of the requesting part.

	Regarding Claim 7, Lang discloses:
The forming machine (Fig. 1, Element 16) is a forming machine configured to form the formed materials having a rolled shape (Fig. 1, Element 22’).

	Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lang.

Regarding Claim 9
An information outputting device (Fig. 11, “Control Unit”, as the control unit outputs the information to the server to be stored) disposed on a forming machine configured to form crops into a formed material (Fig. 1, Element 22’) having a predetermined shape and configured to output formed material information (Fig. 12) relating to the formed material to the server
A wireless tag (Fig. 10, Element 1004) ([0061] the tags include RFID chips) disposed on the formed material and configured to store identifying information of the wireless tag ([0061], the bale tag containing an identifier which is alphanumeric (a serial number))
A wireless tag reader (Fig. 4, Element 54) having:
A reading part (Fig. 4, Element 60) ([0041], the reader is capable of receiving data from the RFID chips on the bales) configured to read the identifying information stored in the wireless tag
An outputting part (Fig. 4, Element 56) ([0041-0042], a transmitting device which allows for the requesting of further information on the bale from a server. the data is requested from the server via identification data of the bale) configured to output, to the management device, the identifying information read by the reading part
A data server (Fig. 5, Element 72) having:
An obtaining part (Fig. 5, Element 70) ([0041], the server communicates (obtains and sends) with the reader and information outputting device) configured to obtain the identifying information of the wireless tag  ([0070], the server receives information from the control unit) and the identifying information from the outputting part of the wireless tag reader ([0070], the wireless tag reader (mobile device) communicates the bale tag information to the data server in 
A relating part (Fig. 11, “Control Unit”, as the control unit acts to relate the information and storing this related information in the server) ([0074, the control unit working to relate the information of the bale tag reader and the information from the forming machine such that a bale tag ID can be sent to the server to request the related information), the controller being used to store algorithms, software, look-up tables, etc.) configured to relate the formed material information to the identifying information obtained by the obtaining part
Wherein the information outputting device (Fig. 11, “Control Unit”) is configured to output, to the server (Fig 5, Element 72), the formed material information (Fig. 12) and forming time ([0058], the baling time is a parameter that is stored on the server) when the formed material is formed which is attached to the formed material information,
Wherein the obtaining part (Fig. 5, Element 70) of the server is configured to obtain the formed material information and the forming time from the information outputting device and the identifying information from the outputting part of the wireless tag reader ([0070], the server receives material information from the control as well as receives identifying information from the wireless tag reader), and
Wherein the relating part (Fig. 11, “Control Unit”, as the control unit relates the information which is stored on the server to be later requested from the server) of the server is configured to relate the formed material information obtained by the obtaining part from the information outputting device, based on the forming time (as the forming time is related along with the other material characteristics in the same process thus 
The wireless tag reader (Fig. 4, Element 54) is portable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988. The examiner can normally be reached Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725